Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Richmond County, imposed May 16, 1977. Defendant purports to appeal from an order of the same court, dated November 1, 1977, which denied his motion for resentence. Sentence affirmed. No opinion. Appeal from the order dismissed. No application for leave to appeal therefrom has apparently been made. In any event, we have considered the issues raised on the motion and find them to be without merit. Latham, J. P., Damiani, Shapiro and Margett, JJ., concur.